Case 14-69797-lrc    Doc 87    Filed 11/14/18 Entered 11/14/18 11:57:50      Desc Main
                               Document      Page 1 of 6




  IT IS ORDERED as set forth below:



  Date: November 14, 2018

                                                            _____________________________________
                                                                       Lisa Ritchey Craig
                                                                  U.S. Bankruptcy Court Judge

 _______________________________________________________________


                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

IN THE MATTER OF:             :                CASE NUMBER
                              :
DOROTHY DELISFORT-CRISOSTOMO, :                14-69797-LRC
                              :
                              :                IN PROCEEDINGS UNDER
                              :                CHAPTER 7 OF THE
    Debtor.                   :                BANKRUPTCY CODE

                                       ORDER

      Before the Court is the Motion to Reopen, filed by Dorothy Delisfort-Crisostomo

(“Debtor”) (Doc. 66-1) (the “Motion”). Debtor filed a voluntary petition under Chapter 7

of the Bankruptcy Code (the “Chapter 7 Case) on October 7, 2014 (the “Petition Date”),

and Tamara Miles Ogier (the “Trustee”) was appointed as the trustee of Debtor’s

bankruptcy estate. On November 14, 2014, the Trustee filed a report of no distribution.

Subsequently, Debtor received a discharge, and the case was closed.
Case 14-69797-lrc     Doc 87    Filed 11/14/18 Entered 11/14/18 11:57:50         Desc Main
                                Document      Page 2 of 6




       On November 15, 2017, Debtor filed a motion to reopen the Chapter 7 Case to

amend her schedules to reclassify a creditor, Russell C. Weigel, III (“Weigel”) from

unsecured to secured and to avoid Weigel’s lien. Weigel opposed the Motion, asserting

that Debtor is not entitled to avoid his lien. (Docs. 69, 72, 74).

       After filing the Motion, Debtor filed a voluntary petition under Chapter 13 of the

Bankruptcy Code. See Case Number 18-52088-JRS (the “Chapter 13 Case”). In an order

dated February 14, 2018, the Court deferred consideration of the Motion while the Chapter

13 Case was pending. On August 27, 2018, Debtor filed a notice of the dismissal of the

Chapter 13 Case and requested that the Court schedule argument on the Motion. Debtor

also filed a motion pursuant to § 522(f) to avoid a judicial lien purportedly held by Weigel.

Weigel opposes the motion to avoid the judicial lien on the basis that the bankruptcy case

has not yet been reopened. (Doc. 84). Weigel also opposes the Court’s holding a hearing

on the Motion and asserts that Debtor’s arguments in support of reopening the bankruptcy

case are frivolous.

       According to the Motion, when Debtor filed the Chapter 7 Case, she owned real

property known as 2108 New London Place, Snellville, Georgia (the “Property”), against

which Weigel held a lien. Debtor states that she inadvertently scheduled Weigel as an

unsecured creditor and seeks to reopen the case to allow her to amend her schedules to list

the debt owed to Weigel as secured and to file a motion to avoid Weigel’s lien pursuant to

                                              2
Case 14-69797-lrc     Doc 87    Filed 11/14/18 Entered 11/14/18 11:57:50        Desc Main
                                Document      Page 3 of 6




§ 522. In the affidavit in support of the Motion, however, Debtor states that she granted

Weigel a consensual lien on the Property before filing the Chapter 7 Case. Affidavit of

Dorothy Delisfort Crisotimo, ¶¶ 8-9.

       Pursuant to § 350(b), the Court may reopen a closed bankruptcy case “to administer

assets, to accord relief to the debtor, or for other cause.” 11 U.S.C. § 350(b). The

decision to do so “depends on the circumstances of the case and is left to the sound

discretion of the bankruptcy court.” In re Kennedy, 2016 WL 6649200, at *2 (Bankr.

M.D.N.C. Apr. 6, 2016). “In the absence of a compelling reason to the contrary, leave to

reopen a closed bankruptcy case to file a lien avoidance motion should ordinarily be freely

granted because neither the Bankruptcy Code nor the Bankruptcy Rules sets a time limit for

lien avoidance, and to not allow the matter to be heard would frustrate Congress's intent to

protect a debtor's exemptions as part of the debtor's ‘fresh start.’” In re Fitzhenry, 1998

WL 1147929, at *4 (Bankr. E.D. Va. 1998). Nonetheless, Debtor has the burden of

showing that the case should be reopened, and if Debtor’s objective for the reopening is

“unachievable and thus futile, the court should not reopen the case.” Id.; see also In re

Parson, 2007 WL 3306678, at *7 (Bankr. E.D. Va. 2007) (“Before reopening a case, the

court should make the threshold determination that one of the three grounds articulated in §

350(b) exists.”).

       To avoid a judicial lien under § 522(f), Debtor must, as a threshold matter,

                                             3
Case 14-69797-lrc      Doc 87     Filed 11/14/18 Entered 11/14/18 11:57:50          Desc Main
                                  Document      Page 4 of 6




demonstrate that the lien sought to be avoided is a judicial lien, defined by the Bankruptcy

Code as a “lien obtained by judgment, levy, sequestration, or other legal or equitable

process or proceeding.”       11 U.S.C. § 101(36).        Here, the evidence submitted by

Debtor—Debtor’s own affidavit—confirms that, on the Petition Date, the lien on the

Property was not a judicial lien and not a non-possessory, non-purchase money security

interest in household goods, but rather a consensual lien on real property that is not

avoidable under § 522(f). See 11 U.S.C. § 522(f) (providing that “debtor may avoid the

fixing of a lien on an interest of the debtor in property to the extent that such lien impairs an

exemption to which the debtor would have been entitled under subsection (b) of this

section, if such lien is--(A) a judicial lien . . .; or (B) a nonpossessory, nonpurchase-money

security interest in” household goods) (emphasis added); see also In re Nichols, 265 B.R.

831, 834 (10th Cir. B.A.P. 2001) (“A ‘judicial lien’ is defined as a ‘lien obtained by

judgment, levy, sequestration, or other legal or equitable process or proceeding[.]’ [11

U.S.C. § 101(36). A ‘security interest’ is a ‘lien created by an agreement[.]’ Id. at §

101(51). The latter consensual lien is very different from a ‘judicial lien,’ and it is not

subject to avoidance under § 522(f)(1)(A).”).

       Debtor’s affidavit contains additional facts that appear to assert other bases upon

which she believes Weigel’s consensual lien is invalid. This Court, however, has no

subject matter jurisdiction to consider the validity of Weigel’s lien. This is a Chapter 7

                                               4
Case 14-69797-lrc      Doc 87     Filed 11/14/18 Entered 11/14/18 11:57:50        Desc Main
                                  Document      Page 5 of 6




case, in which no assets were available to be liquidated for the benefit of Debtor’s creditors.

Therefore, such a determination would have no impact on the administration of the Chapter

7 Case. See In re Lemco Gypsum, Inc., 910 F.2d 784, 788 (11th Cir. 1990); In re Maxwell,

2012 WL 3678609, *8 (Bankr. N.D. Ga. Aug. 2, 2012) (Mullins, J.) (holding that a

complaint to determine the validity of the mortgage creditor’s lien on property that has been

abandoned by the Chapter 7 trustee is also not a “related to” matter because there is “simply

no nexus between” the complaint and the related bankruptcy case); see also In re Skillings,

2012 WL 7009704, at *2 (Bankr. N.D. Ga. Nov. 6, 2012) (Diehl, J.) (dismissing complaint

for lack of subject matter jurisdiction because the claims were “based on state law and

nonbankruptcy federal law, and the Property to which all of the claims relate[d] [was] not

property of the bankruptcy estate”).

       For these reasons, the Court finds that Debtor has failed to establish cause to reopen

the Chapter 7 Case. Accordingly,

       IT IS ORDERED that the Motion is DENIED.

                                  END OF DOCUMENT


Distribution List


Jerbrina L. Johnson
J. L. Johnson & Associates, LLC
P.O. Box 250073
Atlanta, Georgia 30325
                                              5
Case 14-69797-lrc     Doc 87    Filed 11/14/18 Entered 11/14/18 11:57:50   Desc Main
                                Document      Page 6 of 6




Dorothy Delisfort-Crisostomo
2108 New London Place
Snellville, GA 30078

Russell C. Weigel, III
201 Alhambra Circle
Suite 1050
Coral Gables, FL 33134

Tamara Miles Ogier
Ogier, Rothschild & Rosenfeld PC
P. O. Box 1547
Decatur, GA 30031

Office of the United States Trustee
362 Richard Russell Building
75 Ted Turner Drive, SW
Atlanta, GA 30303




                                           6
